t c memo united_states tax_court benjamin j gibson sr and delores b gibson petitioners v commissioner of internal revenue respondent docket no filed date benjamin j gibson sr and delores b gibson pro sese jason p oppenheim for respondent memorandum findings_of_fact and opinion pugh judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issue for decision is whether advance_payments of premium assistance tax_credits were made on behalf of petitioners’ dependent son under sec_36b refundable_credit for coverage under a qualified health plan unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue findings_of_fact petitioners resided in georgia when they timely filed their petition during and their adult son benjamin gibson jr junior worked at adt llc at some time during junior used an address in stockbridge georgia stockbridge address which was not petitioners’ address he did not live with petitioners during this time humana employers health plan of georgia inc humana provided a health insurance_policy to junior for months in computer records maintained by the health insurance marketplace administered by the department of health and human services show junior’s application_for insurance through the health insurance marketplace the record also includes a copy of the humana policy covering junior a total of dollar_figure in premiums on the humana policy was paid through the mechanism of advance_payments of the premium assistance tax_credit under sec_36b copies of invoices from september through date that humana sent to junior at his stockbridge address each show a payment due of zero a monthly premium owed of dollar_figure and an offsetting advance premium_tax_credit of an equal amount on or about january a form 1095-a health insurance marketplace statement showing the advance_payments of the premium assistance tax_credit made to humana in was sent to junior at his stockbridge address junior enrolled in a blue cross blue shield medical insurance plan blue cross through his employer beginning date petitioners claimed junior as a dependent on their joint form_1040 u s individual_income_tax_return for they claimed a refund of dollar_figure the excess of the tax withheld from their reported income over the tax reported due they did not report the advance_payments of the premium assistance tax_credit on their return at the time they filed their return they were not aware that junior had obtained the humana policy or that the advance_payments had been made to humana in for junior’s policy respondent determined that petitioners’ tax should be increased to reflect the advance_payments of the premium assistance tax_credit to humana on junior’s behalf during which resulted in a deficiency of tax that reduced petitioners’ claimed refund respondent does not dispute the status of junior as a dependent of petitioners opinion sec_36b establishes a premium assistance tax_credit to subsidize the cost of health insurance purchased through a health insurance marketplace by taxpayers meeting certain statutory requirements see sec_36b sec_1_36b-2 income_tax regs that section was created by the patient protection and affordable_care_act aca pub_l_no sec_1401 and a stat pincite and the health care and education reconciliation act of pub_l_no sec_1001 and b stat pincite together commonly referred to as the affordable_care_act see mcguire v commissioner t c __ __ slip op pincite date the premium assistance tax_credit is available to households with incomes between and of the federal poverty_line sec_36b eligible taxpayers may claim the premium assistance tax_credit for health insurance covering dependents sec_36b and dependents may not claim the credit on their own returns sec_36b advance_payments of the premium assistance tax_credit are made directly to an insurer during the taxable_year u s c sec advance_payments of the premium assistance tax_credit made on behalf of a taxpayer or members of the taxpayer’s household including a dependent_child must be reported on the taxpayer’s form_1040 if the advance_payments exceed the premium assistance tax_credit to which the taxpayer is entitled ultimately the excess increases the tax owed by the taxpayer and reduces any refund otherwise payable to the taxpayer sec_36b sec_1_36b-4 income_tax regs sec_1_36b-4t a ii a temporary income_tax regs fed reg date a taxpayer must reconcile all advance credit payments for coverage of any member of the taxpayer’s family see mcguire v commissioner t c at __ slip op pincite because petitioners were not entitled to any amount of premium assistance tax_credit the entire amount of the advance_payments of the premium assistance tax_credit on junior’s behalf to humana by the health insurance marketplace during increased petitioners’ tax owed and reduced their claimed refund respondent determined a deficiency for on this basis petitioners do not deny that their reported income level makes them ineligible for the premium assistance tax_credit they dispute only whether junior received insurance from humana and therefore they dispute whether any advance_payments of the premium assistance tax_credit were made to humana on junior’s behalf because they do not raise a point of law or any other factual dispute we need not delve into the details of the premium assistance tax_credit petitioners have denied throughout this case that junior applied for or received insurance from humana during junior was unable to testify at trial but he signed an affidavit asserting that he had only employer-provided blue cross insurance and that he did not receive a form 1095-a showing advance_payments of the premium assistance tax_credit on his behalf to humana however the reliable evidence establishes that junior’s recollection about his insurance coverage was mistaken the business records from junior’s employer from humana and from the health insurance marketplace establish that junior’s blue cross coverage did not commence until that he was covered by the humana policy in and that humana received advance_payments of premium assistance tax_credits to offset junior’s insurance premiums these supporting documents are sufficient to satisfy respondent’s burden of production under sec_6201 requiring the commissioner to produce information supporting an information_return if the taxpayer asserts a reasonable dispute with respect to the information_return and has cooperated with the commissioner we do not doubt petitioners’ testimony that they believed that junior did not have an insurance_policy from humana junior did not reside with petitioner sec_2 because we find that respondent satisfies this burden we need not determine whether petitioners cooperated fully with respondent during this period and we believe their testimony that they were unaware of the insurance coverage and any confirming information that was mailed to him because petitioners do not dispute that their reported income level makes them ineligible for the premium assistance tax_credit their tax must be increased and their refund must be reduced by the amounts prepaid to humana on junior’s behalf during to reflect the foregoing decision will be entered for respondent
